Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: condensing unit in claim 5.
The condensing unit is interpreted as a light condensing lens as disclosed and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The elements and scopes of claims 1-7 are not definite. There are numerous recitations which are similar and do not clearly refer back to and/or distinguish from other recitations such that it is not definite whether these recitations refer to the same or distinct elements and/or subject matter. 
For example, claim 1 and the dependent claims have multiple recitations of “a laser beam” and “the laser beam” such that it is not sure which and how many beam(s) are referred to. In addition, claim 1 and the dependent claims recite “an electric signal” and “an output signal” and it is not definite whether these recitations refer to the same signal, related signals or distinct signals.
In claim 2, there is no antecedent basis for “the light receiving surface.”
It is not definite how the oscillator is configured in claim 3. It is not definite what the claimed ratio is a ratio of or what “or more” is more than. It is not definite what the recitations of “output signal” refer to. There is no antecedent basis for “the combined laser beam”.
In claim 5, there is no antecedent basis for “the beam combiner.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20050161445 A1 to Ishii et al.
Ishii discloses:
Regarding claim 1, as best understood: 
a laser oscillator (e.g., laser oscillator 1) emitting a laser beam (e.g., laser beam 2), and an optical unit (e.g., beam splitter 14, beam splitter 15 and photo detector 17) receiving the laser beam emitted from the laser oscillator and emitting the laser beam to outside (e.g., Fig. 1 and para 25-30), 
the optical unit including: 
a partially transmissive mirror (e.g., beam splitter 14) reflecting a part of the laser beam toward the outside while transmitting a remaining part of the laser beam (e.g., Fig. 1 and para 25-30); 
a light deflecting member (e.g., beam splitter 15) diffusing a laser beam passed through the partially transmissive mirror and deflecting the laser beam in a predetermined direction, at a predetermined diffusion angle (e.g., Fig. 1 and para 25-30); and 
a light receiver (e.g., photo detector 17) receiving the laser beam deflected by the light deflecting member (e.g., Fig. 1 and para 25-30) and outputting an electric signal (e.g., Fig. 1-3 and para 25-30 and 40-47), 
the laser device being configured such that deviation of the optical axis of the laser beam is monitored based on an output signal of the light receiver (e.g., para 30 discloses that a large number of small light receiving elements whose center to be detected is positioned on an extension line of the basal optical axis O are disposed on the surface of the photo-detectors 16 and 17 in the direction of a plane perpendicular to the beams-to-be-detected 14S and 15S (when the laser beam is aligned with the basal optical axis O)) (e.g., Fig. 1-3 and para 25-30 and 40-47);
Regarding claim 2, as best understood: the light receiving surface of the light receiver has a width equal to or smaller than a half value width of a laser beam deflected by the light deflecting member on the light receiving surface (e.g., Fig. 1-3 and para 25-30 and 40-47);
Regarding claim 3, as best understood: the laser oscillator is configured to stop laser oscillation in a case in which an output signal of the light receiver decreasing by a predetermined ratio or more with respect to an output signal in which the optical axis of the combined laser beam does not deviate (e.g., Fig. 1-3 and para 25-30 and 40-47); and
Regarding claim 4, as best understood: the light receiver is configured to monitor an output of the laser beam (e.g., Fig. 1-3 and para 25-30 and 40-47).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of US 4914671 A to Yagi et al. (“Yagi”).
Ishii discloses substantially all of the features of the claimed invention as set forth above.
Ishii further discloses:
Regarding claim 5, as best understood: 
a light condensing unit (e.g., condenser lens 8) that condenses the combined laser beam emitted from the beam combiner and emits the combined laser beam to the outside (e.g., Fig. 1-5 and para 5-9, 25-30 and 40-47), 
the beam combiner includes: therein, the partially transmissive mirror; the light deflecting member; and the light receiver (e.g., Fig. 1-5 and para 5-9, 25-30 and 40-47), and 
the deviation of an optical axis of the combined laser beam is monitored based on an output signal of the light receiver (e.g., Fig. 1-5 and para 5-9, 25-30 and 40-47); and
Regarding claim 7, as best understood: the laser device of claim 1 (e.g., Fig. 1-3 and para 25-30 and 40-47).
Ishii fails to disclose a plurality of laser modules (as recited in claim 5) and a transmission fiber (as recited in claim 7).
However, Takigawa discloses:
Regarding claim 5, as best understood:
the laser oscillator includes a plurality of laser modules (e.g., laser diode module groups 2) each emitting a laser beam (e.g., Fig. 1, 6, 7, 15 and 17 and para 41-48, 77-79 and 97-98), 
the optical unit includes: the beam combiner that combines a plurality of laser beams emitted from the laser modules and emits the laser beams as a combined laser beam; and a light condensing unit (e.g., first optical coupling part 4 is provided for combining laser light output from the laser diode module groups 2) that condenses the combined laser beam emitted from the beam combiner and emits the combined laser beam to the outside (e.g., Fig. 1, 6, 7, 15 and 17 and para 41-48, 77-79 and 97-98); and 
Regarding claim 7, as best understood: 
a transmission fiber (e.g., fiber disclosed in para 76-79) that is connected to the laser device and guides a laser beam emitted from the laser device (e.g., Fig. 1, 6, 7, 15 and 17 and para 41-48, 77-79 and 97-98); and 
a laser beam emitting head (e.g., processing head 18) attached to an emission end of the transmission fiber (e.g., Fig. 1, 6, 7, 15 and 17 and para 41-48, 77-79 and 97-98).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Ishii as suggested and taught by Takigawa in order to enable fault diagnosis of a plurality of laser diodes in a short time.
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        September 10, 2022